TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 3, 2018



                                     NO. 03-17-00289-CV


     Ryan R. Grant (individually, and as trustee of the Ryan R. Grant 2007 Trust);
 Laura Grant; Jana Grimes; John E. Grimes (trustee of the John E. Grimes 2007 Trust);
     Anne Fielding; Scott Sizemore; John D. Rowell; Herschel Sova; Britta Butler;
   Nathan Tart; Kristin Hunninghake; Susan Robb; Robert Arnett; Claire Gregory;
      Danna Stedman; Sue Hawk; Blaine Matte; Russell Harris; Ashley Ambroso;
    Julianne Primeaux; Briana Burt; Kiera Talbott; Marc Ferrari; David Morales;
    James Friedrich; Jeremy Kling; GTS Technology Solutions, Inc. (formerly ARC
 Government Solutions, Inc. and Austin Ribbon & Computer Supplies, Inc.), Appellants

                                               v.

                 Pivot Technology Solutions, Ltd.; Pivot Acquisition Corp.;
                         and ARC Acquisition (US), Inc., Appellees


         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, FIELD, AND BOURLAND
           AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                        OPINION BY JUSTICE FIELD




This is an appeal from the order signed by the trial court on April 17, 2017. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in that

portion of the order denying appellants’ motion to dismiss with respect to their claims based on

improper solicitation and competition. Therefore, the Court affirms that portion of the trial

court’s order. However, the Court further holds that there was reversible error in all other

respects of the order denying appellants’ motion to dismiss. Therefore, the Court reverses the
trial court’s order in all respects other than that portion denying appellants’ claims based on

improper solicitation and competition and remands the case to the trial court for dismissal of

all claims other than those based on improper solicitation and competition and for further

proceedings consistent with the Court’s opinion. Each party shall pay the costs of appeal

incurred by that party, both in this Court and the court below.